Dismissed; Opinion Filed August 11, 2016.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00287-CV

                  IN THE INTEREST OF C.L.D. AND B.N.B., CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-15-09676

                              MEMORANDUM OPINION
                          Before Justices Myers, Stoddart, and Whitehill
                                    Opinion by Justice Myers
       The clerk’s record in this case is overdue. By postcard dated May 20, 2016, we informed

appellant that the Dallas County District Clerk notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to provide, within ten days, verification of payment or arrangements to

pay for the clerk’s record or to provide written documentation that he had been found entitled to

proceed without pre-payment of costs. We cautioned appellant that if he did not file the required

documentation we might dismiss the appeal without further notice. See TEX. R. APP. P. 37.3(b).

To date, appellant has not filed the required documentation or otherwise corresponded with the

Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE



160287F.P05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF C.L.D. AND                      On Appeal from the 301st Judicial District
B.N.B., CHILDREN                                   Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-15-09676.
No. 05-16-00287-CV                                 Opinion delivered by Justice Myers. Justices
                                                   Stoddart and Whitehill participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee BRANDY DAY recover her costs of this appeal from
appellant CLINTON LAVRON DAY.


Judgment entered this 11th day of August, 2016.




                                             –3–